COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  RAYMUNDO NETTLES,                              No. 08-19-00187-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               34th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20180D02785)
                                     §

                                                  §
                                                ORDER

         On September 12, 2019, this Court ordered the trial court to prepare and file a certification of the
defendant’s right to appeal. On October 29, 2019, the trial court entered a certification of the defendant’s
right to appeal indicating that the defendant had waived the right of appeal. The certification was signed
by the trial judge and by trial counsel, but not by Appellant Raymundo Nettles (the defendant below). See
TEX.R.APP.P. 25.2(d)(requiring defendant’s signature on certification of defendant’s right to appeal).
Based on this certification, we questioned our jurisdiction and directed Appellant Raymundo Nettles to
address whether he had a right to appeal in this case.

        Appellant and the State both filed responses indicating that Appellant has a right to appeal in this
case. Appellant’s appellate counsel stated he reviewed the entire trial record and was unable to locate any
document signed by Appellant where he indicated that he wished to waive his right to appeal, and he
contends that Appellant’s trial counsel filed the waiver in error and that it did not represent Appellant’s
wishes. Appellant’s counsel contends that the certification is erroneous absent evidence of a knowing and
voluntary waiver of the right to appeal.

        The State agreed that Appellant has the right to appeal in this case. The State noted that while
Appellant voluntarily absented himself from proceedings before the jury returned its guilty verdict, which
can trigger involuntary dismissal of an appeal on escape grounds, see TEX.R.APP.P. 42.4, Appellant
returned to custody before the notice of appeal was filed, meaning he did not escape while appeal was
pending and that his right to appeal remains intact. See Roberson v. State, 171 S.W.3d 904, 905
(Tex.App.—Amarillo 2005, no pet.).



                                                     1
         Having review the responses filed by Appellant and the State, the Court agrees with the
assessments of Appellant and the State. The record indicates that Appellant’s right to appeal remains
intact. As such, the trial court is ordered to prepare and file with the trial court clerk within fifteen days
from the date of this order a corrected certification indicating that the defendant has the right to appeal.
The trial court clerk shall prepare a supplemental clerk's record containing the certification and file it with
this Court no later than December 28, 2019.

        IT IS SO ORDERED this 3rd day of December, 2019.

                                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                      2